AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

        This AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT (this
“Amendment”), dated as of July 13, 2007 is among GEHL FUNDING II, LLC, a
Delaware limited liability company (the “Seller”), GEHL COMPANY, a Wisconsin
corporation, as the Servicer (the “Servicer”), JPMORGAN CHASE BANK, N.A., as the
sole financial institution (the “Financial Institution”), PARK AVENUE
RECEIVABLES COMPANY, LLC (together with the Financial Institution, the
“Purchasers”) and JPMORGAN CHASE BANK, N.A., as agent (the “Agent”) for the
Purchasers.

W I T N E S S E T H:

        WHEREAS, the Seller, the Servicer, the Purchasers and the Agent are
parties to that certain Receivables Purchase Agreement, dated as of March 15,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”); and

        WHEREAS the parties hereto desire to amend the Agreement on the terms
and conditions set forth below;

        NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

        1.       Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

        2.       Amendment to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 5 below, the Agreement is hereby
amended as follows:

        (a)        Section 9.1(h)(i) of the Agreement is hereby amended to
delete the number “0.80%” set forth therein and to substitute such number with
the date “1.25%".

        (b)        The definition of “Liquidity Termination Date” set forth in
Exhibit I to the Agreement is hereby amended to delete the date “July 13, 2007”
set forth therein and to substitute such date with the date “July 11, 2008".

        (c)        The definition of “Loss Ratio” set forth in Exhibit I to the
Agreement is hereby amended to amend and restate in its entirety the definition
of “RRR” set forth therein as follows:

  “ RRR= the “Recovery Realization Rate”, which shall be, in respect of any
Reference Portfolio as of any date of determination, the ratio (expressed as a
percentage) of


--------------------------------------------------------------------------------

  (i) the aggregate amount of Disposed Equipment Receivable Proceeds received
during the 12 calendar months then most recently ended in respect of Disposed
Equipment Receivables in such Reference Portfolio, to


  (ii) the aggregate Outstanding Balance of all Receivables in such Reference
Portfolio that became Disposed Equipment Receivables during the 12 calendar
month period ended three calendar months prior to such date of determination, as
calculated for each such Receivable on the basis of its Outstanding Balance as
of the date it shall have been transferred to non-accrual status.”


        3.       Representations and Warranties of the Seller. In order to
induce the parties hereto to enter into this Amendment, the Seller represents
and warrants that:

        (a)        The representations and warranties of Seller set forth in
Section 5.1 of the Agreement, as hereby amended, are true, correct and complete
on the date hereof as if made on and as of the date hereof and there exists no
Amortization Event or Potential Amortization Event on the date hereof, provided
that in the case of any representation or warranty in Section 5.1 of the
Agreement that expressly relates to facts in existence on an earlier date, the
reaffirmation thereof under this Section 3(a) shall be made as of such earlier
date.

        (b)        The execution and delivery by the Seller of this Amendment
has been duly authorized by proper corporate proceedings of the Seller and this
Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.

        4.       Representations and Warranties of the Servicer. In order to
induce the parties hereto to enter into this Amendment, the Servicer represents
and warrants that:

        (a)        The representations and warranties of the Servicer set forth
in Section 5.2 of the Agreement, as hereby amended, are true, correct and
complete on the date hereof as if made on and as of the date hereof and there
exists no Amortization Event or Potential Amortization Event on the date hereof,
provided that in the case of any representation or warranty in Section 5.2 of
the Agreement that expressly relates to facts in existence on an earlier date,
the reaffirmation thereof under this Section 4(a) shall be made as of such
earlier date.

        (b)        The execution and delivery by the Servicer of this Amendment
has been duly authorized by proper corporate proceedings of the Servicer and
this Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of the Servicer, enforceable against the
Servicer in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally.

-2-

--------------------------------------------------------------------------------

        5.       Conditions Precedent. The amendments to the Agreement provided
for hereunder shall become effective as of the date above first written upon the
Agent’s receipt of counterparts of this Amendment executed by the Seller, the
Servicer and each Purchaser.

        6.       Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.

        7.       Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement as
amended by this Amendment.

        8.       Costs and Expenses. The Seller agrees to pay all reasonable
costs, fees and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys representing the Agent, which attorneys may be employees of
the Agent) incurred by the Agent in connection with the preparation, execution
and enforcement of this Amendment.

        9.       CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        10.       Execution of Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





-3-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

GEHL FUNDING II, LLC, as Seller

  By:  /s/ James J. Monnat        Name: James J. Monnat        Title: Treasurer

  GEHL COMPANY, as Servicer

  By:  /s/ James J. Monnat         Name: James J. Monnat         Title: Vice
President & Treasurer

  PARK AVENUE RECEIVABLES COMPANY, LLC
  By: JPMorgan Chase Bank, N.A., its attorney-in-fact

  By:  /s/ Ronald J. Atkins         Name: Ronald J. Atkins         Title:
Executive Director

  JPMORGAN CHASE BANK, N.A., as the sole Financial Institution and as Agent

  By:  /s/ Ronald J. Atkins         Name: Ronald J. Atkins         Title:
Executive Director




Signature Page to
Amendment No. 4 to Receivables Purchase Agreement